Case 20-41308   Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46   Declaration
                        of J. Talbot Sant Jr. Pg 1 of 24




                               EXHIBIT B


                               Declaration
Case 20-41308            Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                            Declaration
                                 of J. Talbot Sant Jr. Pg 2 of 24


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                  )       Chapter 11
FORESIGHT ENERGY LP, et al.,                            )       Case No. 20-41308-659
                                                        )
                             Debtors.                   )       (Jointly Administered)
                                                        )

                  DECLARATION OF J. TALBOT SANT, JR. IN SUPPORT OF
                 APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING
                        THE RETENTION AND EMPLOYMENT OF
                     AFFINITY LAW GROUP, LLC AS LOCAL COUNSEL
                TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS


           I, J. Talbot Sant, Jr., being duly sworn, state the following under penalty of perjury:

           1.       I am an attorney in the law firm of Affinity Law Group, LLC (“Affinity”), with

offices at 1610 Des Peres Road, Suite 100, St. Louis, Missouri 63131, and I am duly authorized

to make this declaration (the “Declaration”) on behalf of Affinity. I am an attorney duly

admitted and in good standing to practice before the Courts of the State of Missouri, the United

States District Court for the Eastern District of Missouri, and the United States Court of Appeals

for the Eighth Circuit. There are no disciplinary proceedings pending against me.

           2.       I submit this Declaration in support of the Application 1 pursuant to § 1103 of the

Bankruptcy Code, Bankruptcy Rules 2014 and 2016, Local Rules 2014(A), 2016-1, and 2016-2,

for entry of an order authorizing the retention and employment of Affinity as local counsel to the

Committee effective as of March 19, 2020. Except as otherwise indicated, the facts set forth in

this Declaration are personally known to me and, if called as a witness, I could and would testify

thereto.




1
    Capitalized terms not otherwise defined herein shall have meanings ascribed to them in the Application.
Case 20-41308         Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                  Declaration
                              of J. Talbot Sant Jr. Pg 3 of 24


                                  SERVICES TO BE PROVIDED

       3.        Affinity has substantial experience in representing parties-in-interest in

reorganizations and recognized expertise in the field of creditors’ rights and business

reorganization under chapter 11 of the Bankruptcy Code. That expertise includes representing

unsecured creditors’ committees, having recently represented the unsecured creditors committee

as local counsel in the Chapter 11 bankruptcy cases of Armstrong Energy, Inc et al; and

representing unsecured creditors committee members, including in Peabody Energy and Arch

Coal Chapter 11 Cases.

       4.        In connection with these Chapter 11 cases, the Committee has requested court

authorization to retain Affinity as local counsel to the Committee to assist Whiteford Taylor &

Preston, LLP with provision of certain services to the Committee, including, but not limited to,

the following:

                 a.      advise the Committee in connection with its powers and duties under the

                 Bankruptcy Code, the Bankruptcy Rules and the Local Rules;

                 b.      assist and advise the Committee in its consultation with the Debtors

                 relative to the administration of these chapter 11 cases;

                 c.      attend meetings and negotiate with the representatives of the Debtors and

                 other parties-in-interest;

                 d.      assist and advise the Committee in its examination and analysis of the

                 conduct of the Debtors’ affairs;

                 e.      assist and advise the Committee in connection with any sale of the

                 Debtors’ assets pursuant to section 363 of the Bankruptcy Code;




                                                    2
Case 20-41308          Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                              Declaration
                               of J. Talbot Sant Jr. Pg 4 of 24


                  f.       assist the Committee in the review, analysis and negotiation of any

                  chapter 11 plan(s) of reorganization or liquidation that may be filed and assist the

                  Committee in the review, analysis and negotiation of the disclosure statement

                  accompanying any such plan(s);

                  g.       take all necessary action to protect and preserve the interests of the

                  Committee, including (i) possible prosecution of actions on its behalf; (ii) if

                  appropriate, negotiations concerning all litigation in which the Debtors are

                  involved; and (iii) if appropriate, review and analysis of claims filed against the

                  Debtors’ estates;

                  h.       generally prepare, on behalf of the Committee, all necessary motions,

                  applications, answers, orders, reports, replies, responses and papers in support of

                  positions taken by the Committee;

                  i.       appear, as appropriate, before the Court, the appellate courts, and the

                  United States Trustee, and protect the interests of the Committee before those

                  courts and before the United States Trustee; and

                  j.       perform all other necessary legal services in these chapter 11 cases.

                                  PROFESSIONAL COMPENSATION

         5.       As of the date of execution of this Declaration, the ranges of Affinity’s standard

hourly rates 2 are as follows:




2
  Affinity shall provide 10-business days’ notice to the Committee, the Debtors, and the United States Trustee before
any increases in the rates set forth in the Application are implemented and shall file such notice with the Court. The
United States Trustee retains all rights to object to any rate increase on all grounds, including the reasonableness
standard set forth in § 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase
pursuant to § 330 of the Bankruptcy Code.

                                                          3
Case 20-41308          Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                              Declaration
                               of J. Talbot Sant Jr. Pg 5 of 24


                      a. the hourly rates for partners and of counsel range from $295-$400 per

                           hour, based upon a variety of factors, including seniority, distinction, and

                           expertise in one's field;

                      b. the hourly rate for “associates” is $250 per hour;

                      c. the hourly rates for paraprofessionals range from $100-$140 per hour. 3

         6.       Affinity’s hourly rates are set at a level designed to fairly compensate the Firm for

the work of its attorneys and paraprofessionals and to cover fixed and routine overhead expenses.

These hourly rates are subject to periodic adjustment to reflect economic and other conditions

and are consistent with the rates charged elsewhere. I believe that these rates, and the terms and

conditions of Affinity’s employment are reasonable.

         7.       In addition to the hourly rates set forth above, Affinity customarily charges its

clients for all reimbursable expenses incurred, including photocopying charges, facsimile

transmissions, messengers, courier mail, overtime meals, overtime and late night transportation,

travel, lodging, meal charges for business meetings, postage, printing, transcripts, filing fees, and

similar items. Affinity will seek to be reimbursed, subject to the Court’s approval, for all actual

out-of-pocket expenses incurred by Affinity on the Committee’s behalf. All requests for

reimbursement of expenses will be consistent with guidelines established by the Bankruptcy

Court and/or the United States Trustee’s office.

         8.       No promises have been received by Affinity, any partner, any attorney who is “of

counsel” to Affinity, or any associate of Affinity, as to compensation in connection with these




33
   Although Affinity does not anticipate using contract attorneys during these Chapter 11 cases, in the unlikely event
that it becomes necessary to use contract attorneys, Affinity will not charge a markup to the Debtors with respect to
fees billed by such attorneys. Moreover, any contract attorneys or non-attorneys who are employed by the Debtors in
connection with work performed by Affinity will be subject to conflict checks and disclosures in accordance with the
requirements of the Bankruptcy Code. While the rate ranges provided for in the Application may change.

                                                          4
Case 20-41308       Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                    Declaration
                            of J. Talbot Sant Jr. Pg 6 of 24


chapter 11 cases, other than in accordance with the standard agreement between of counsel and

the firm applicable to division of funds collected applicable to all matters, and in accordance

with the provisions of the Bankruptcy Code. Affinity has also advised the Committee that neither

Affinity, nor any partner of Affinity, any attorney who is “of counsel” to Affinity, any associate

of Affinity, or any contract attorney of Affinity, has any agreement with any other entity to share

with such entity any compensation received by Affinity in connection with these chapter 11

cases, separate and apart from the standard agreement between Affinity and of counsel regarding

division of funds collected applicable to all legal matters on which of counsel works or that are

performed on behalf of client brought in by counsel .

             DISINTERESTEDNESS AND DISCLOSURE OF CONNECTIONS

       9.      In order to ascertain Affinity’s “connections,” as that term is used in Bankruptcy

Rule 2014, with the Debtors, the Debtors’ creditors, and other parties-in-interest in these chapter

11 cases, Affinity’s office management and paralegals, under my supervision, conducted an

internal search to identify any “connections” with any creditors and parties-in-interest as of the

Petition Date based on a list, Schedule 1 attached and incorporated, provided to Affinity by the

Debtors’ counsel (collectively, the “Interested Parties”). This internal inquiry regarding the

Interested Parties was consistent with its normal and customary practices to determine if Affinity

currently represents or formerly represented any of the Interested Parties within the past three

years. As set forth on Schedule 1, the following is a list of the categories of Interested Parties that

Affinity has searched to date:

               a. Current Officers and Directors

               b. Attorneys, Professionals and Financial Advisors

               c. Ordinary Course Professionals



                                                  5
Case 20-41308   Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46          Declaration
                        of J. Talbot Sant Jr. Pg 7 of 24


           d. Debtors

           e. Five Percent and Greater Shareholders and Beneficial Owners

           f. Lenders

           g. Bondholders

           h. Creditor Advisors

           i. Former Officers and Directors

           j. Insurance Brokers

           k. Insurers

           l. Letter of Credit Beneficiaries

           m. Non-Debtor Affiliates

           n. Ordinary Course Professionals

           o. Parties to Significant Litigation

           p. Regulatory Agencies

           q. Royalty Contract Counterparties

           r. Significant Competitors

           s. Significant Customers

           t. Significant Financial Institutions

           u. Significant Suppliers, Shippers, Warehousemen, and Vendors

           v. Significant Taxing Authorities

           w. Surety Issuers

           x. Surety Obligees

           y. Top 50 Unsecured Creditors

           z. Utilities



                                               6
Case 20-41308       Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                     Declaration
                            of J. Talbot Sant Jr. Pg 8 of 24


                aa. Creditor Advisors

                bb. Key Court Personnel (Eastern District of Missouri).

        10.     Affinity searched the names of the Interested Parties in a computer system

containing the names of current and former clients of Affinity. This search revealed that certain

Interested Parties are or may be current or former Affinity clients within the last three years, as

identified on Schedule 2.

        11.     Based on the results of this search, and through direct inquiries with Affinity

attorneys as necessary, it was determined that the representation of the Interested Parties

disclosed on Schedule 2 hereto concerned matters unrelated to these chapter 11 cases.

        12.     The status of entities identified as Interested Parties by the Debtors may have

changed or could change during the pendency of the chapter 11 cases without Affinity’s

knowledge. Affinity will periodically review its files during the pendency of these chapter 11

cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new or

relevant facts or relationships are discovered or arise, Affinity will use reasonable efforts to

identify such further developments and will promptly file a supplemental declaration, as required

by Bankruptcy Rule 2014(a).

        13.     Affinity does not hold or represent any interest adverse to the Debtors’ estates

and, except as disclosed below, does not have any “connections” to the Debtors’ creditors,

affiliates, other parties-in-interest and potential parties-in-interest, the Assistant United States

Trustees for the Eastern District of Missouri and attorneys employed by such office, or any judge

in the United States Bankruptcy Court for the Eastern District of Missouri. Accordingly, Affinity

is a “disinterested person,” as that term is defined in § 101(14) of the Bankruptcy Code, and




                                                   7
Case 20-41308        Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                     Declaration
                             of J. Talbot Sant Jr. Pg 9 of 24


Affinity’s employment is necessary and in the best interests of the Debtors and the Debtors’

estates.

           14.   As specifically set forth below and in the annexed appendices, Affinity represents

or has represented certain of the Debtors’ creditors or other parties-in-interest in matters

unrelated to the Debtors and these chapter 11 cases; however, none of the representations

described herein is materially adverse to the interests of the Debtors’ estates. As part of its

customary practice, Affinity is retained in cases, proceedings, and transactions involving many

different parties throughout the United States and worldwide, some of whom may represent or be

employed by the Debtors, claimants, and parties-in-interest in these chapter 11 cases. Affinity

believes that its representation of such parties has not affected and will not affect its

representation of the Committee in these chapter 11 cases.

           15.   Affinity has in the past: served as local counsel to Baker & Hostetler LLP, as

primary counsel to an official unsecured creditors’ committee in matters wholly unrelated to

these chapter 11 cases; and represented Knight Hawk Coal LLC, in an employment matter

wholly unrelated to these chapter 11 cases.

           16.   Affinity will not represent the Committee in an adversary proceeding or other

litigation against any current client of Affinity without obtaining appropriate waivers where

necessary or appropriate. In addition, Affinity will not represent any client in any matter

involving the Debtors or these chapter 11 cases while retained as the Committee’s counsel in

these chapter 11 cases. Affinity will notify the United States Trustee of any waivers it receives

during the pendency of the Debtors’ bankruptcy cases. If any matters arise with respect to which

Affinity cannot obtain a necessary waiver, the Committee will use Affinity or conflicts counsel

to represent the interests of the Committee.



                                                   8
Case 20-41308       Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                Declaration
                            of J. Talbot Sant Jr. Pg 10 of 24


       17.     To the extent the Committee seeks to retain additional professionals to represent

the Committee in any matters relating to these chapter 11 cases, Affinity will make all reasonable

efforts not to duplicate the services rendered by these professionals.

                STATEMENT REGARDING REVISED UST GUIDELINES

       18.     Affinity intends to apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with these chapter 11 cases in compliance

with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

Revised UST Guidelines, and any other applicable procedures and orders of the Court. The

following information is provided in response to the request for additional information set forth

in the Fee Guidelines in compliance with paragraph D, section 1, as follows:

                      Question:          Did you agree to any variations from, or alternatives to,
                                         your standard or customary billing arrangements for
                                         this engagement?

                      Response:          No.

                      Question:          Do any of the professionals included in this
                                         engagement vary their rate based on the geographic
                                         location of the bankruptcy case?

                      Response:          No.

                      Question:          If you represented the client in the twelve (12) months
                                         prepetition, disclose your billing rates and material
                                         financial terms for the prepetition engagement,
                                         including any adjustments during the twelve (12)
                                         months prepetition. If your billing rates and material
                                         financial terms have changed postpetition, explain the
                                         difference and the reasons for the difference.

                      Response:          Affinity did not represent the Committee prior to these
                                         chapter 11 cases.

                      Question:          Has your client approved your prospective budget and
                                         staffing plan, and, if so, for what budget period?



                                                 9
Case 20-41308       Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46                  Declaration
                            of J. Talbot Sant Jr. Pg 11 of 24


                       Response:          The Committee and Affinity, with Whiteford Taylor &
                                          Preston, LLP expect to develop a prospective budget
                                          and staffing plan to comply with the U.S. Trustee’s
                                          requests for information and additional disclosures, and
                                          any other orders of the Court for the first interim
                                          period, recognizing that in the course of these chapter
                                          11 cases, there may be unforeseeable fees and expenses
                                          that will need to be addressed by the Committee and
                                          Affinity. The Committee will continue to review the
                                          staffing plan and budget, along with Affinity's invoices,
                                          and together with Whiteford Taylor & Preston, LLP,
                                          adjust as may be necessary or appropriate.


                AFFIRMATIVE STATEMENT OF DISINTERESTEDNESS

       19.     Based on the conflicts search conducted to date and described herein, to the best

of my knowledge and insofar as I have been able to ascertain, (a) Affinity is a “disinterested

person” within the meaning of § 101(14) of the Bankruptcy Code, as required by § 1103 of the

Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors, and

(b) Affinity has no connection to the Debtors, their creditors or other parties-in-interest except as

disclosed herein.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: April 17 2020                          By: /s/ J. Talbot Sant, Jr.
                                                 J. Talbot Sant, Jr., 35324MO
                                                 Affinity Law Group, LLC
                                                 1610 Des Peres Road, Suite 100
                                                 St. Louis, Missouri 63131
                                                 (314) 872-3333 Telephone
                                                 (314) 872-3365 Facsimile
                                                 tsant@affinitylawgrp.com


                                              Proposed Local Counsel to the Official Committee
                                              of Unsecured Creditors of Foresight Energy LP,
                                              et al.



                                                 10
Case 20-41308   Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46   Declaration
                        of J. Talbot Sant Jr. Pg 12 of 24


                                 SCHEDULE 1


                             List of Interested Parties
Page 1 of 11
Page 2 of 11
Page 3 of 11
Page 4 of 11
Page 5 of 11
Page 6 of 11
Page 7 of 11
Page 8 of 11
Page 9 of 11
Case 20-41308      Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46        Declaration
                           of J. Talbot Sant Jr. Pg 22 of 24




                                    Additional Searched Parties

Creditor Advisors
Sullivan & Worcester LLP
Thompson Coburn LLP
Buchanan Ingersoll & Rooney PC
Conway MacKenzie
Whiteford Taylor Preston LLP
Berkeley Research Group, LLC

Attorneys, Professionals and Financial Advisors (Including Accountants and Investment
Banks)
Baker & Hostetler LLP
Blank Rome LLP

Surety Issuers
Indemnity National Insurance Co

Surety Obligees
EJ Water Company, LLC

Significant Taxing Authorities
Belmont County Treasurer
Benton High School
Benton Library District
Bond County
Rend Lake College

Parties to Significant Litigation
William Jackson
Joshua Elliott
Kenneth Grossman
Matthew Stubblefield
Vincent Moody

Insurers
Ascot Insurance Company
West of England
Safe Harbor Pollution
Atlantic Specialty

Top 50 Unsecured Creditors
Natural Resource Partners LLP
Dewind One Pass Trenching LLC
Irwin Mine And Tunneling Supply



                                            Page 10 of 11
Case 20-41308    Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46   Declaration
                         of J. Talbot Sant Jr. Pg 23 of 24


Core & Main LP
Richwood Industries Inc
Midwestern Machine & Hydraulic Inc
Crown Products & Services Inc
K & E Technical Inc
Marmic Fire & Safety Co Inc
The Reschini Agency Inc
Strata Safety Products LLC
D & D Customized Electrical
Omni Sales and Service Inc
Date Mining Services LLC

Significant Customers
Gavin Power LLC
Tennessee Valley Authority
UCI, Inc.

Ordinary Course Professionals
Nelson Wood




                                     Page 11 of 11
Case 20-41308      Doc 346-2 Filed 04/17/20 Entered 04/17/20 17:35:46              Declaration
                           of J. Talbot Sant Jr. Pg 24 of 24


                                        SCHEDULE 2


    Interested Parties that Previously Employed Affinity Law Group, LLC in Matters
                   Unrelated to the Debtors or Their Chapter 11 Cases


Attorneys, Professionals and Financial Advisors:
Baker & Hostetler LLP – Affinity was local counsel for Baker & Hostetler in the representation
of the Official Committee of Unsecured Creditors of Abengoa Bioenergy Biomass of Kansas
LLC – 2017

Significant Competitor:
Knight Hawk Coal, LLC – former client of former Affinity attorney – matter closed in 2011
